Citation Nr: 1644266	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-46 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness associated with the Veteran's Persian Gulf service.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2014 and September 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

Following the September 2015 remand, the Veteran's service connection claim for headaches was granted in a March 2016 rating decision.  As such, that claim is no longer before the Board. 


FINDING OF FACT

The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War, and the record shows complaints of ongoing joint pain in the knees, which first manifested to a compensable degree prior to December 21, 2016, and has not been attributed to any known diagnosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an undiagnosed illness manifested by joint pain in both knees have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis and manifested during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) .  The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33) (West 2014). 

A "qualifying chronic disability" is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a), (c). 

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

Service personnel records confirm that the Veteran served in the Southwest Asia Theater of operations from April 1991 to July 1991.  Thus, he is a Persian Gulf Veteran for VA compensation purposes.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A review of the record reveals that in October 1992, the Veteran reported symptoms of bilateral knee pain during service, which he related to multiple parachute jumps.  

In July 1999, the Veteran reported injuring his right knee.  X-rays were normal, and the impression was a probable right medial meniscus tear.  Thereafter, he received injections in his right knee and reported that it was "feeling great" by October 1999.

An August 2010 private treatment record indicates that the Veteran reported bilateral knee pain in the patellafemoral area.  A physical examination revealed normal knees.

During a September 2011 VA examination, the Veteran reported constant, dull pain in both knees.  A physical examination revealed mild tenderness of the anterior aspect of the knee, bilaterally, but otherwise the examination was normal.  X-rays of both knees revealed no acute or significant chronic bone or joint abnormalities, and soft tissues were unremarkable.  The examiner indicated that "there is no diagnosis because, although there are symptoms[,] there is no current clinical objective evidence of diagnosable disease or pathology."  However, the examiner opined that the Veteran's knee pain was not a manifestation of an undiagnosed illness associated with his Persian Gulf service.  
	
An October 2011 private treatment record indicates that the Veteran reported  progressively worsening symptoms of moderate stiffness and discomfort over the superior and anterior midline of both knees.  A physical examination revealed soft tissue tenderness over the patella and reduced range of motion with noticeable pain.  X-rays revealed a suggestion of a tiny effusion in the left knee, but both knees were otherwise normal.  The impression was chondromalacia of the patella.  

VA treatment records dated October 2011, May 2013, and June 2014 show continued complaints of bilateral knee pain.  Other than the Veteran's self-reported arthritis, none of the treatment providers rendered a diagnosis with respect to either knee.  

The Veteran underwent another VA examination in December 2015.  A physical examination revealed no localized tenderness or pain on palpation of the joint or associated soft tissue, but both knees exhibited decreased range of motion and pain with movement and at rest.  The examiner did not provide a diagnosis with respect to either knee, but opined that the Veteran's "[o]rthopedic musculoskeletal problems, if any, are not the result of environmental factors."  

In summary, the record reflects that the Veteran reported continuous symptoms of progressively worsening bilateral knee pain since approximately August 2010.  As the Veteran's treatment providers observed noticeable pain at rest and with motion, the Board finds that the evidence of record is consistent with a compensable disability rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Additionally, other than an October 2011 diagnosis of chondromalacia of the patella, none of the treatment providers or VA examiners who evaluated the Veteran's knees before and after October 2011 found a diagnosable knee condition.  Thus, the Board finds that the probative evidence of record demonstrates that the Veteran's bilateral knee pain has not been attributed to a known diagnosis.  Moreover, although both VA examiners opined that the Veteran's bilateral knee pain was not caused by environmental exposures near the Persian Gulf, the Board affords the opinions little probative value, as they are not supported by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Based on the foregoing, the Board finds that the record shows objective indications of a qualifying chronic disability following the Veteran's Persian Gulf service, which first manifested to a compensable degree prior to December 21, 2016, and has not been attributed to any known diagnosis.  Accordingly, service connection for an undiagnosed illness manifested by joint pain in both knees is warranted.


ORDER

Entitlement to service connection for an undiagnosed illness manifested by joint pain in both knees is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


